En Banc Order filed April 9, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00390-CR

             CHRISTOPHER EDWARD HATFIELD, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellees

                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1577528

                         EN BANC ORDER

      On December 7, 2018, appellant Christopher Edward Hatfield filed
“Appellant’s Motion to Abate the Appeal and Remand to the Trial Court for
Hearing on Appellant’s Motion for New Trial.” This court has not yet ruled on the
Motion to Abate. A majority of the court’s members has voted to hear the Motion
to Abate en banc for the purpose of determining whether the en banc court should
overrule the precedent established by the published order in Walker v. State, No.
14-18-00601-CR, 2019 WL 1031428, at *1 (Tex. App.—Houston [14th Dist.] Mar.
5, 2019, published order). Tex. R. App. P. 41.1(a), 41.2(a), (c); see Ross v. Union
Carbide Corp., 296 S.W.3d 206, 216 (Tex. App.—Houston [14th Dist.] 2009, pet.
denied) (noting that the court granted en banc consideration of the case to
determine whether to overrule a precedent from a prior panel of the court).
Therefore, we ORDER that the Motion to Abate be submitted to the court for en
banc consideration and disposition without oral argument. Appellant and Appellee
each have fifteen days from the date of this order to file any additional briefing
each may deem appropriate regarding the Motion to Abate.

                               PER CURIAM

En Banc Court consists of Chief Justice Frost and Justices Christopher, Wise,
Jewell, Bourliot, Zimmerer, Spain, Hassan, and Poissant.
(Chief Justice Frost and Justices Christopher, Wise, and Jewell voted to deny en
banc consideration of the Motion to Abate.)